t c no united_states tax_court john c and tate m todd petitioners v commissioner of internal revenue respondent docket no filed date r disallowed deductions claimed on account of a contribution of corporate shares to a private_foundation other than a private_foundation described in sec_170 be i r c on the alternative grounds that the shares were not qualified_appreciated_stock within the meaning of sec_170 b i r c and that the shares were not publicly_traded_securities within the meaning of sec_1 170a- c xi income_tax regs so that the substantiation requirements of sec_1_170a-13 income_tax regs applied but were not satisfied held deductions disallowed the shares were not qualified appreciated_property held further deductions disallowed on alternative grounds the shares were not publicly_traded_securities so that the substantiation requirements were applicable but not satisfied -- - richard c kaufman for petitioners frederick j lockhart jr for respondent halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in petitioners’ federal_income_tax liabilities for petitioners’ taxable calendar years through the audit years of dollar_figure dollar_figure dollar_figure and dollar_figure respectively among the adjustments giving rise to respondent’s determination of deficiencies is respondent’s disallowance of deductions for charitable_contributions petitioners claimed for each of the audit years the disallowed deductions petitioners have assigned error only with respect to that disallowance accordingly we need decide only whether petitioners are entitled to the disallowed deductions all other adjustments being deemed conceded by petitioners see rule b unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners bear the burden_of_proof see rule a findings_of_fact some facts have been stipulated and are so found the stipulations of facts with accompanying exhibits are incorporated herein by this reference residence petitioners resided in greeley colorado at the time the petition was filed the foundation and contribution thereto on date petitioners formed the todd family_foundation the foundation a colorado nonprofit corporation on date petitioner john c todd petitioner transferred big_number shares of stock the transfer date the transfer and the shares respectively in union colony bancorp bancorp a colorado corporation to the foundation on the transfer date the foundation was a private_foundation as defined in sec_509 other than a private_foundation described in sec_170 be petitioners’ tax returns petitioners filed a form_1040 u s individual_income_tax_return the form_1040 for in calculating their taxable_income shown on the form_1040 petitioners claimed a deduction for a charitable_contribution on account of the transfer attached to the form_1040 is a form_8283 noncash charitable_contributions the form on which petitioners provided q4e- information concerning the transfer including petitioners’ cost or adjusted_basis in the shares dollar_figure the fair_market_value of the shares dollar_figure and a statement of the method used to determine the fair_market_value sales of other shares at same time the portion of the form_8283 that provides for the certification of an appraiser is without entries no appraisal_summary with respect to the shares is attached to the form_8283 or otherwise included with the form_1040 because of contribution limitations petitioners claimed a deduction on the form_1040 on account of the transfer in the amount of dollar_figure they claimed additional deductions of dollar_figure dollar_figure and dollar_figure on their and income_tax returns respectively sale of the shares the statement on the form_8283 that the fair_market_value of the shares was dollar_figure is based on the foundation’s sale of the shares for that amount on date to first national of nebraska inc a nebraska corporation pursuant to an agreement of merger involving bancorp bancorp and the bank on the transfer date bancorp was a bank_holding_company owning all of the issued and outstanding shares of stock of union colony bank greeley colorado a state-chartered colorado bank the bank on that date shares of bancorp were not listed on - - the new york stock exchange the american stock exchange or any city or any regional stock exchange nor were the shares regularly_traded in the national or any regional over-the-counter otc market for which published quotations are available the shares were not shares of an open-end investment_company commonly know as a mutual_fund as provided in sec_1 170a- c xi a income_tax regs procedure for purchase or sale of shares of bancorp before and throughout the procedure for someone wishing to purchase or sell shares of bancorp was to contact an officer of the bank or a local stockbroker specializing in the shares of bancorp the bank or broker would try to match a potential seller with a potential buyer that could prove difficult since bancorp shares were not frequently sold the bank maintained a numerical list by certificate number of all share transactions the bank’s list the bank’s list showed the date seller buyer number of shares share cost if available and certificate number gill associates inc gill associates a member of the national association of securities dealers since acted as a placement agent or matchmaker for certain of the sales of the shares as a matchmaker gill associates maintained a list of individuals wishing to purchase shares and contacted these individuals when approached by others interested in selling shares in order to quote a price to an -- - interested purchaser a representative from gill associates would call the bank to obtain the net asset value on the books of the corporation gill associates believed the book_value was a fair value for the stock of bancorp and it used the book_value to compute what it believed was a fair price for a share of bancorp gill associates did not have access to the bank’s list although gill associates could readily quote to an interested buyer what it believed to be a fair price for bancorp shares bancorp shares were not necessarily then available for sale if no shares were available gill associates would put the interested person’s name on a list and contact that person when shares became available on six to eight occasions during the 10-year period from through when bancorp shares became available for sale gill associates would place an advertisement for a brief period in the local newspaper gill associates charged a fee of cents for each share placed and acted as placement agent as an accommodation to the bank to encourage its business relationship with the bank on date eight individuals including petitioner owned or controlled percent of the issued and outstanding shares of bancorp petitioner owned or controlled percent of those shares respondent’s adjustments in determining the deficiencies here in question respondent disallowed all of the deductions claimed by petitioners on account of the transfer except for dollar_figure petitioner’s cost_basis in the shares which respondent allowed for respondent explained his disallowance on the basis that petitioners had failed to establish that any of the amounts disallowed met the requirements of sec_170 which allows a deduction for charitable_contributions opinion i introduction on date the transfer date petitioner transferred big_number shares of bancorp the shares to the foundation claiming charitable_contribution deductions on account thereof on petitioners’ through income_tax returns respondent disallowed all those deductions except that he allowed a charitable_contribution_deduction equal to petitioner’s cost_basis in the shares dollar_figure for petitioners have assigned error to respondent’s determination of deficiencies to the extent that respondent disallowed petitioners’ claimed charitable deductions the disallowed deductions in support of their assignment of error petitioners aver pursuant to sec_170 and sec_170 a and b petitioners properly took the charitable deduction to --- - the foundation in an amount equal to the fair_market_value of the bank stock in the amount of dollar_figure respondent denies that averment and on brief argues that petitioners are not entitled to the disallowed deductions because the shares were not qualified_appreciated_stock as that term is defined in sec_170 e b alternatively respondent argues that petitioners are entitled to no deduction on account of the transfer of the shares to the foundation because petitioners failed to comply with regulations requiring the substantiation of claimed charitable_contributions respondent does not however ask for any increased deficiency in connection with his alternative argument he has allowed a deduction of dollar_figure for we agree with respondent that the shares were not qualified_appreciated_stock we also agree with respondent that petitioners did not substantiate the transfer as required by regulations therefore petitioners are not entitled to the disallowed deductions after setting forth the relevant provisions of the code and the regulations we will discuss our reasons for agreeing with respondent il code and regulations a code in pertinent part sec_170 provides sec_170 charitable etc contributions and gifts a allowance of deduction --- general_rule ----there shall be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary in pertinent part sec_170 provides sec_170 certain contributions of ordinary_income and capital_gain_property -- general_rule --the amount of any charitable_contribution of property otherwise taken into account under this section shall be reduced by the sum of-- b in the case of a charitable contribution-- to or for_the_use_of a private_foundation as defined in sec_509 other than a private_foundation described in subsection b b the amount of gain which would been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of such contribution special rule for contributions of stock for which market quotations are readily available -- a in general ---subparagraph b of paragraph shall not apply to any ontribution of qualified_appreciated_stock -- - b qualified_appreciated_stock -- for purposes of this paragraph the term qualified_appreciated_stock means any stock of a corporation-- for which as of the date of the contribution market quotations are readily available on an established_securities_market and which is capital_gain_property as defined in subsection b c iv b regulations sec_1_170a-13 income_tax regs sets forth record keeping and return requirements for deductions for charitable_contributions paragraph c thereof applies to charitable_contributions made after date by among others an individual of an item of property other than money and publicly_traded_securities to which sec_1_170a-13 xi b does not apply if the amount claimed or reported as a deduction with respect to the property exceeds dollar_figure paragraph c further provides no deduction under sec_170 shall be allowed with respect to a charitable_contribution to which this paragraph applies unless the substantiation requirements described in paragraph c of this section are met in pertinent part sec_1_170a-13 income_tax regs provides substantiation requirements in general a donor who claims or reports a deduction with respect to a charitable_contribution to which this paragraph c applies must comply with the following three requirements a obtain a qualified_appraisal as defined in paragraph c of this section for such property contributed if the contributed_property is a partial interest the appraisal shall be of the partial interest b attach a fully completed appraisal_summary as defined in paragraph c of this section to the tax_return on which the deduction for the contribution is first claimed or reported by the donor c maintain records containing the information required by paragraph b of this section among the requirements set forth in sec_1_170a-13 income_tax regs for a qualified_appraisal are that it be made not earlier than days prior to the date of the contribution be prepared signed and dated by a qualified_appraiser contain the qualifications of the gualified appraiser contain a statement that it was prepared for income_tax purposes show the date on which the property was appraised show the fair_market_value of the property on the date of contribution and show the method of valuation and the specific basis for the valuation among the requirements set forth in sec_1_170a-13 income_tax regs for an appraisal_summary are that it be signed and dated by the donee and the appraiser on a form prescribed by the internal_revenue_service and that it contain certain information the information required includes a description of the property the manner and date of the property’s acquisition by the donor the date of the receipt of the property by the donee the donor’s cost for the property and the appraised fair -- market_value of the property on the date of contribution information identifying the donor and donee information identifying the qualified_appraiser signing the appraisal_summary and a prescribed appraiser declaration among the records retention reguirements set forth in sec_1_170a-13 income_tax regs is that if the value of the contributed_property was determined by appraisal a copy of the signed appraisal report be retained the term publicly_traded_securities is defined for purposes of sec_1_170a-13 income_tax regs in subparagraph xi thereof in pertinent part that definition is as follows xi publicly_traded_securities a in general x the term publicly_traded_securities means securities for which as of the date of the contribution market quotations are readily available on an established_securities_market for purposes of this section market quotations are readily available on an established_securities_market with respect to a security if the security is listed on the new york stock exchange the american stock exchange or any city or regional exchange in which quotations are published on a daily basis including foreign securities listed on a recognized foreign national or regional exchange in which quotations are published on a daily basis the security is regularly_traded in the national or regional over-the-counter market for which published quotations are available or the security is a share of an open-end investment_company commonly known as a mutual_fund registered under the investment_company act of as amended u s c 80a-1 to 80b-2 for which guotations are published on a daily basis ina newspaper of general circulation throughout the united_states if the market_value of an issue of a security is reflected only on an interdealer quotation system the issue shall not be considered to be publicly traded unless the special rule described in paragraph c x1 b of this section is satisfied iii discussion a introduction petitioners are not entitled to the disallowed deductions if the shares were not on the transfer date qualified_appreciated_stock qualified_appreciated_stock within the meaning of sec_170 b if the shares were not qualified_appreciated_stock then because there is no dispute that the shares were contributed to a private_foundation other than a private_foundation described in sec_170 e petitioners’ deduction on account of the transfer cannot exceed dollar_figure alternatively petitioners are not entitled to the disallowed deductions if they are subject_to and failed to satisfy the substantiation requirements set forth in sec_1_170a-13 income_tax regs the substantiation requirements ' there is no dispute that the shares were capital assets in petitioner’s hands and that his adjusted_basis in the shares was dollar_figure pursuant to sec_1_170a-13 i income_tax regs if the substantiation requirements are not satisfied anda continued there is a common denominator for determining whether the shares were gualified appreciated stock on the transfer date and whether petitioners are subject_to the substantiation requirements that common denominator is whether on the transfer date market quotations with respect to the shares were readily available on an established_securities_market see sec_170 e b i sec_1_170a-13 xi a income_tax regs because we find that on the transfer date market quotations with respect to the shares were not readily available on an established_securities_market the shares were not gualified appreciated stock petitioners are subject_to the substantiation requirements which they failed to satisfy and as a result of either or or both they are not entitled to the disallowed deductions continued deduction in excess of dollar_figure is claimed no deduction is allowable respondent has however in effect allowed a deduction of dollar_figure for see supra respondent’s adjustments we have accepted such a concession in the past 109_tc_258 affd without published opinion 166_f3d_332 4th cir the substantiation requirements apply unless on the transfer date the shares were publicly_traded_securities to which sec_1_170a-13 xi b does not apply see sec_1 170a- c income_tax regs that condition is met only if on the transfer date with respect to the shares market quotations were readily available on an established_securities_market without application of the special rule found in subdiv b of sec_1_170a-13 x1 income_tax regs and subject_to the exception set forth in subdiv c thereof see sec_1 170a- c x1 a income_tax regs b disagreement the disagreement between the parties is over the meaning of the requirement sometimes the market quotations requirement that market quotations be readily available on an established_securities_market petitioners argue for a plain language reading of the requirement they rely on the testimony of their expert witness eugene n white ph d who was accepted by the court as an expert in banking and securities markets and who was of the opinion that bancorp stock was traded on the otc market which is an established part of the securities market so that bancorp stock qualifies as a security that was traded on an established_securities_market petitioners argue that on the transfer date market quotations were readily available for the shares since on that date if requested gill associates could have readily determined the book_value of the bank’s assets which it believed to be a fair value for bancorp’s stock respondent argues that the market quotations requirement was not satisfied because on the transfer date bancorp shares did not trade on and therefore did not have market guotations on an established_securities_market and even if bancorp shares did so trade market guotations with respect to those shares were not readily available with respect to whether the shares constituted qualified_appreciated_stock respondent summarizes his argument as follows -- - the evidence adduced at trial reveals that bancorp stock was traded by a single broker stock guotations could be obtained only from that broker during a ten- year period the broker advertised the bancorp stock only six or eight times in a newspaper of local circulation and only the issuer of the stock maintained records of sales transactions in view of these facts treating the bancorp stock as qualified_appreciated_stock would not be consistent with the expressed intention of congress to limit the exception for qualified_appreciated_stock to certain situations in which the potential for abuse including overvaluation is minimized respondent points out that petitioners concede that the shares were not part of an issue of securities that satisfied any of the circumstances described in sec_1_170a-13 x1 a income_tax regs c discussion tax_reform_act_of_1984 we begin with an examination of two sections of the tax_reform_act_of_1984 tax_reform_act_of_1984 or tra division a of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 the first section is tra section 98_stat_691 which gives rise to the substantiation requirements and in subsection a c defines the term publicly_traded_securities to mean securities for which as of the date of the contribution market guotations are readily available on an established_securities_market the second section is tra sec_301 stat while tra sec gives rise to the substantiation requirements it does not impose them but directs the secretary continued which adds to the sec_170 which contains the term qualified_appreciated_stock and in pertinent part defines that term as any stock of a corporation for which as of the date of the contribution market quotations are readily available on an established_securities_market the legislative_history of both tra provisions informs us that with respect to each congress’s purpose was to combat inflated deductions resulting from the overvaluation of property contributed to charities in 109_tc_258 affd without published opinion 166_f3d_332 4th cir we reviewed the history of tra section and stated i t is clear that the principal objective of tra section was to provide a mechanism whereby respondent would obtain sufficient return_information in support of the claimed valuation of charitable_contributions of property to enable respondent to deal more effectively with the prevalent use of overvaluations h_r 98th cong 2d sess is the bill that when enacted included the tax_reform_act_of_1984 h rept part is the supplemental report of the committee on ways and means on h_r with respect to the reason for adding sec_170 to the internal_revenue_code the report continued to prescribe the requirements by regulation tra sec a see hewitt v commissioner supra pincite sec_1_170a-13 income_tax regs contains that prescription -- - states the committee on ways and means’ belief t hat deductibility at full fair_market_value for gifts of appreciated stock to private nonoperating foundations should be permitted in certain situations in which the potential for abuse including overvaluations 1s minimized id pincite the rebuttable_presumption of formal consistency is a presumption applicable in the interpretation of statutes the presumption is that when the drafter of a legal document uses the same language in more than one portion of the same document a court may presume a consistency of meaning see dickerson the interpretation and application of statute sec_224 congress used the same language to express the market quotations requirement in tra sections and nothing here leads us to believe that congress intended inconsistent meanings and the commonality of legislative purpose leads us to believe that a consistent meaning was intended we conclude that the market quotations requirement has the same meaning for the purpose of defining qualified_appreciated_stock and in determining when securities are publicly traded so as to exempt a donor from the substantiation requirements market quotations requirement in general if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts sec_1_170a-1 income_tax regs the fair_market_value of a share of stock or a security is not necessarily equal to its market quotation see sec_1_170a-13 x1 d income_tax regs nevertheless we assume that congress believed that the existence of readily available market quotations would substantially assist in if not determine fair market valuation and discourage overvaluation we do not agree with petitioners that the market quotations requirement was met because bancorp shares were occasionally traded by gill associates who could provide a suggested share price based on the net asset value of the bank such share price did not necessarily reflect a price that any willing buyer or seller had accepted or would accept gill associates charged a flat fee of cents for each share traded and acted as a placement agent as an accommodation to the bank to encourage its business relationship with the bank we do not accept gill associates’ procedures for quoting prices as a reliable proxy for fair market valuation the intendment of the market quotations requirement would not be served by accepting procedures such as those followed by gill associates with respect to bancorp shares as satisfying the requirement - - sec_1_170a-13 x1 a income_tax regs sec_1_170a-13 x1 a income_tax regs describes circumstances in which the market quotations requirement is met for purposes of exempting contributions of certain publicly_traded_securities from the substantiation requirements see sec_1_170a-13 income_tax regs sec_1 170a- c xi a income_tax regs does not purport to be applicable to the interpretation of the term qualified_appreciated_stock nevertheless given our conclusion as to the consistent meaning of the market quotations requirement we believe that sec_1_170a-13 xi a income_tax regs also describes circumstances in which the market quotations requirement is met for the purpose of determining whether the shares constituted qualified_appreciated_stock in the petition petitioners aver that the market quotations requirement was satisfied by virtue of the bancorp shares’ satisfying either subdivision or of sec_1 170a- c x1 a income_tax regs during the trial of this case however petitioners conceded that on the transfer date the bancorp shares did not satisfy any of the subdivisions of section we need not be concerned with the special rule provided in sec_1_170a-13 x1 b income_tax regs which applies among other conditions only if the issue of a security in question is regularly_traded in a market that is reflected by the existence of an interdealer quotations system for the issue that condition was not here met see sec_1 170a- c x1 b income_tax regs --- - 170a-13 c xi a income_tax regs petitioners rely on their plain language reading of the market quotations requirement and argue that the regulation is invalid because inconsistent with that reading since we reject petitioners’ plain language reading we reject petitioners’ argument based on that reading that the regulation is invalid petitioners have failed to satisfy the market quotations requirement for purposes of determining whether the shares were publicly traded so as to be exempt from the substantiation requirements and qualified_appreciated_stock substantiation requirements petitioners have failed to show that they complied with the three substantiation requirements specified in sec_1 170a- c income_tax regs first there is no evidence that they met the requirements specified in sec_1_170a-13 income_tax regs for a qualified_appraisal second no appraisal_summary is attached to the form_8283 submitted with the form_1040 as reguired by sec_1_170a-13 b income_tax regs third there is no evidence that they maintained records containing the information required by sec_1 170a- b income_tax regs we find that petitioners failed to meet the substantiation reguirements accordingly except with respect to the dollar_figure respondent allowed for no charitable deductions are allowed -- - to them on account of the transfer of the shares to the foundation see sec_1_170a-13 income_tax regs qualified_appreciated_stock since the shares were not qualified_appreciated_stock petitioners’ deduction on account of the transfer is fora second reason limited to dollar_figure iv conclusion respondent has prevailed on the only issue for decision petitioners are not entitled to the disallowed deductions decision will be entered for respondent
